DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Regarding Claims 16, 20, 21, 25-26, and 29, Applicant claims:
(Claim 16) a vessel supplying a pre-metered quantity of a product for discharge,
(Claim 16) a volumeter that is disposed between said switching valve and said control valve,
(Claim 16) said quantity having been pre- metered by said volumeter,
(Claim 20) said vessel is a header vessel that supplies said pre-metered quantity of product for discharge via said switching valve to said filling element,
(Claim 21) wherein said volumeter comprises a flow meter that is arranged upstream of said header vessel,
(Claim 25) wherein said vessel is a metering vessel and said volumeter comprises said metering vessel,
(Claim 26) wherein said volumeter comprises a piston, a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel.
(Claim 29) a method for filling containers with a product, comprising using a volumeter that is disposed between a switching valve and a control valve to pre-meter a quantity of said product for discharge via said switching valve into a filling element.

In light of Applicant’s disclosure, Examiner concludes that the “volumeter” as currently claimed is the same component as the “vessel” also claimed in Claims 16 and 29, and their dependent claims. Accordingly, Examiner concludes that a filling machine containing a piston-based metering and/or dosing system (which is known to the art) will read upon the aforementioned claims.
This interpretation (“volumeter” equals “vessel”) is therefore applied to the entire claim set and the selection of appropriate prior art presented below, and used to show anticipation and/or obviousness per USC 102 and 103.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 17-18 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 17-18 and 22-23, the claim contains the limitation “said first regulator”. However, antecedent Claim 17 claims “a regulator” and “a regulating valve”.  Additionally, Claim 22, which also depends on Claim 17, contains the limitation “wherein said regulator is a first regulator and said apparatus further comprises a second regulator that comprises a regulating valve”.
	It is unclear if the “first regulator” of Claim 18 is either one of the components of Claim 17, or a different regulator. It is additionally unclear if the “said regulator is a first regulator” of Claim 22 is one of the components of Claim 17 or Claim 18. Correction is required. 
	Examiner notes Applicant’s disclosure (Specification, pg 12, lines 1-6 and Fig. 2) of “a first regulator RK1 that includes a first pressure sensor 13, a first regulating valve 11, and a first controller 12”, and suggests Claim 17 be amended to read “…further comprising a first regulator, said regulator comprising…” as a step towards resolving the apparent antecedent issues of Claims 17-18 and 22-23.
	Claim 23 depends on Claim 22, and therefore suffers the same deficiencies. 
	In the interests of compact prosecution, Examiner interprets Claims 17-18 and 22-23 as containing the structure as identified in Specification, pg 12, lines 1-6 and 20-28, and Fig. 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 16, 20, 24-27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cacciatore (US Patent 2018/0354769). 
Regarding Claim 16, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling- said apparatus comprising
 a filling element (85 and para 51), 
a supply line (40 and 55, which supply first and second materials per para 51) that supplies said product, 
a switching valve (121 and paras 68 and 80), 
a control valve (101 and paras 68 and 75), 
a vessel (65) that is disposed between said switching valve and said control valve (para 68), and 
a volumeter (also item 65 per Examiner’s claim interpretation described above) that is disposed between said switching valve and said control valve,			
wherein said vessel supplies a pre-metered quantity of said product for discharge via said switching valve to said filling element (paras 91-93, which describes a fluid transfer process with particular emphasis on para 93),

 wherein said supply line provides said product to said vessel at a first flow rate (paras 26 and 60), and
wherein discharge of said product through said switching valve and into said filling element occurs at a second flow rate (paras 26 and 61) that exceeds said first flow rate (paras 132-136, where Cacciatore discloses that the preferred flow rate is a function of fluid viscosity and piston configuration and Claims 11-12, where the second flow rate of Claim 12 exceeds the first flow rate of Claim 11), 
said first and second flow rates being volumetric flow rates (para 43).

    PNG
    media_image1.png
    657
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    670
    619
    media_image2.png
    Greyscale
 	Regarding Claim 20, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said vessel (65) is a header vessel that supplies said pre-metered quantity of product for discharge via said switching valve to said filling element (65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (e.g., "pre-metered") quantity of material into a container).
Regarding Claim 24, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said header vessel is a first header vessel, said apparatus comprising a second header vessel having an associated regulator, wherein said apparatus further comprises slide valves (para 74, which discloses "inlet valve 75 which may initiate, regulate, or stop the flow of the fluid composition flowing into the temporary storage chamber 65" and para 76, which teaches "outlet valve 76 which may initiate, regulate, or stop the flow of the fluid composition flowing out of the temporary storage chamber 65"), each of which is disposed between said switching valve (121 and paras 68 and 80) and said control valve (101 and paras 68 and 75), wherein said slide valves are configured to cause product to enter one of said first and second header vessel and to be discharged from one of said first and second header vessels (paras 74 and 76).
Regarding Claim 25, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said vessel is a metering vessel and said volumeter comprises said metering vessel (65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (e.g., "pre-metered") quantity of material into a container).
Regarding Claim 26, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter comprises a piston (Fig 6, 165 and para 87), a cylinder, and a drive that drives said piston through said cylinder to cause filling of said vessel (para 150, wherein a servo-driver is disclosed).
Regarding Claim 27, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, wherein said drive comprises a linear drive (paras 90-94 which describe a controller utilizing a servo-motor to drive a piston in the same manner as Applicant's disclosure at Specification pg 14, lines 12-15).
Regarding Claim 29, Cacciatore discloses a method for filling containers with a product, said product being a liquid filling- product, said method comprising
 providing a product at a first flow rate (paras 26 and 60),
using a volumeter that is disposed between a switching valve and a control valve to pre-meter a quantity of said product for discharge via said switching valve into a filling element (Cacciatore, item 65 and paras 90-95 and 151-161, wherein the piston driven header vessel 65 is controlled by a controller to deliver a user-selected (“pre-metered”) quantity of material into a container),
storing said quantity in a vessel that is disposed between said switching valve and said control valve (65, designated throughout the disclosure as a "temporary storage chamber", serving the same purpose as described by Applicant at Specifcation, pg 2, lines 27-30), and
discharging said quantity from said vessel into said filling element at a second flow rate (paras 26 and 61) that exceeds said first flow rate, said first and second flow rates being volumetric flow rates (para 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore.
Regarding Claim 28, Cacciatore discloses an apparatus for filling containers with a product, said product being a liquid filling, further comprising a discharge line (185 and para 138) that leads to said filling element, said discharge line having a cross-sectional area that is greater than that of said supply line (para 141-142, wherein Cacciatore discloses "the second transfer channel housing 185 may be any desired shape, size or dimension known to one skilled in the art to enable to facilitate the flow of a fluid composition 60 from one chamber to another" and "the second transfer channel 185 may be of a shape such that fluid may flow in a path that is substantially circular in cross-section"
Further regarding Claim 28, Cacciatore discloses the claimed invention, but does not specifically mention an apparatus wherein said discharge line explicitly has a cross-sectional area that is greater than that of said supply line. However, it is well known in the art that the flow rate of a pipe is directly proportional to the pressure gradient and the fourth power of the radius of said pipe (the Hagen-Poiseuille Law, as shown, for example, at https://sciencing.com/flow-rate-vs-pipe-size-7270380.html).
Therefore, it would have been an obvious matter of design choice to increase the radius of the discharge line to whatever size is necessary to reach the desired flow rate through said line, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 17-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Eaton (US 2016/0052767).
Regarding Claim 17, Cacciatore is silent on an apparatus for filling containers with a product, said product being a liquid filling, further comprising a regulator, said regulator comprising a pressure sensor that detects pressure in said supply line, a controller that receives said pressure, and a regulating valve that is controlled by said controller.
Eaton, however, teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a regulator (Fig 9a and paras 145-155, wherein a pressure control system 600 is described in detail), said regulator comprising a pressure sensor (para 148, item 602, and para 150, items 602 and 611) that detects pressure in said supply line, a controller (item 1000 and para 177, and para 150) that receives said pressure, and a regulating valve (para 150, item 610) that is controlled by said controller (para 150).

    PNG
    media_image3.png
    598
    617
    media_image3.png
    Greyscale
 The advantages of Eaton's teachings include a filling system configurable to fill a wide variety of container types with a wide variety of products under a multiple types of filling conditions. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Eaton’s teachings to Cacciatore’s disclosures in order to gain the advantages of filling a wide variety of container types with a wide variety of products under a multiple types of filling conditions.

Regarding Claim 18, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, further comprising a distributor (Cacciatore, item 25) that conveys said product towards said filling element (Cacciatore, item 85), said distributor (25) being arranged downstream of said first regulator (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant).
Regarding Claim 19, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said distributor (Cacciatore, item 25) comprises a tank (Eaton, Fig 9A, Item 601), wherein, during filling, said tank is partially filled with said product (Cacciatore, items 40 and 55 and para 51) and an upper gas space above said product is filled with a pre-stressing gas that is under pressure (Eaton teaches (Fig 9A and paras 145-146) tank 601 as being under pressure from compressed air source 618 via line 607).
Regarding Claim 22, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, 
wherein said vessel is a header vessel (Cacciatore, item 65), 
wherein said regulator (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant), is a first regulator and 
said apparatus further comprises a second regulator that comprises a regulating valve, a pressure sensor, and a controller, wherein said pressure sensor provides a measurement of pressure in said header vessel to said controller for use by said controller in controlling said regulating valve (para 154, wherein and additional pressure control system 600 “may be connected to a different configuration of lines forming a common fluid space that includes a reservoir interior”, such as Applicant’s “distributor”).
Regarding Claim 23, Cacciatore as modified above teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said second regulator comprises a pressure regulator for regulating supply of a pre-stressing gas to said header vessel (Eaton, wherein regulator system 600 contains pressure sensors 602 and 611, controller 1000, and regulating valve 610, as claimed by Applicant, and is capable of being duplicated per para 154).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore in view of Clusserath (US 2011/0303322). 
Regarding Claim 21, Cacciatore is silent on an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter comprises a flow meter that is arranged upstream of said header vessel.
Clusserath, however, teaches an apparatus for filling containers with a product, said product being a liquid filling, wherein said volumeter comprises a flow meter (11 and para 20) that is arranged upstream of said header vessel (Items 13 and 17, which together comprise a header vessel, taught at para 21).

    PNG
    media_image4.png
    752
    555
    media_image4.png
    Greyscale
 The advantages of Clusserath's teachings include the ability to optimize a filling curve for the filing of a container. It would have been obvious to one of ordinary skill in the art before the filing date of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Hallen (US 2015/0114515) discloses an apparatus for filling containers in an automatic in-line or linear liquid filling machine where a single positive displacement (piston-based) apparatus produces a repeatable volumetric or net weight master dose which is precisely subdivided hydraulically into a plurality of equal and repeatable subdoses.
- Katseli (US 2011/0163121) discloses a method for volumetric displacement of a predetermined desired volume of target material from a first location to a second location.
- Torterotot (US 5,309,955) discloses an piston-based dosing apparatus.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/               Primary Examiner, Art Unit 3753